Citation Nr: 0529665	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a rash of the right 
arm with scar as a result of mustard gas exposure.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in May 2005.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With regard to the left knee claim, the service medical 
records show treatment for right knee complaints.  The 
veteran has testified that he actually was seen for a left 
knee disability and had left knee symptoms.  He asserts that 
he has had left knee pain ever since service, and a February 
2003 treatment record shows a diagnosis of left knee effusion 
of uncertain etiology.  His testimony to a continuity of 
symptomatology, report of symptoms in service, and evidence 
of current disability, serves to trigger VA's duty to provide 
an examination.  Duenas v. Principi, 18 Vet. App. 512 (2004).  
An examination is needed to determine whether the current 
left knee disability is related to service.

With regard to the issue of a scar on the right arm, the 
veteran participated in nuclear, biological, and chemical 
defense training in service.  The veteran has testified that 
during such training he was injected with a substance that 
resulted in a blister, which healed with a scar, which has 
continued to occasionally be inflamed and tender.  A VA 
examination is needed to determine whether the veteran has a 
currently disabling scar as the result of the reported injury 
in service.

With regard to he veteran's claim for service connection for 
bilateral hearing loss, the veteran testified at his May 2005 
hearing, that he had received relevant treatment at the 
Beckley VAMC in recent years.  VA is required to seek records 
of the VA treatment.  38 U.S.C.A. § 5103A(c) (West 2002); 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, this matter is remanded for the following:  

1.  The AMC or RO should obtain and 
associate with the claims folder copies 
of all records of treatment for the 
veteran's hearing loss from the Beckley 
VAMC from January 2002 to the present.  

2.  The AMC or RO should schedule the 
veteran for a dermatology examination to 
determine the nature and etiology of any 
rash/scar on the right arm.  The claims 
folder must be made available to the 
examiner for review.

The examiner is requested to render the 
following opinions: Is it at least as 
likely as not (50 percent probability or 
greater) that any right arm rash/scar, is 
related to the veteran's period of 
service, including as a result of 
exposure to chemical testing?  If related 
to service, is any such scar tender, 
painful, deep, causing limitation of 
motion, or in excess of 39 square 
centimeters in area, or unstable?  The 
examiner should provide a rationale for 
the opinions.  

3.  The AMC or RO should schedule the 
veteran for an orthopedic examination to 
determine the etiology of any current 
left knee disability.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to render the 
following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any current left knee 
disability is the result of a disease or 
injury in service?  The examiner should 
provide a rationale for the opinion.

4.  After completion of the above, the 
AMC or RO should readjudicate the claims.  
If any of the claims remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, before returning the appeal to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




